Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        This action is in response to application amendments filed on 2-17-2022.  
2.        Claims 1 - 20 are pending.  Claims 1, 3, 9 - 11,17 - 19 have been amended.  Claims 1, 10, 18 are independent.    This application was filed on 6-17-2021.  

Response to Arguments

3.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 2-17-2022, with respect to the rejection(s) under Magerkurth have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Magerkurth in view of Stollman.

A.  Applicant argues on page 10 of Remarks:    ...   Magerkurth has not been shown to teach or to suggest “a hash value generated using the target block content m’, the public key H, and the target random number 7’ is the same as the parent hash.”. 

    The Examiner respectfully disagrees.  Magerkurth discloses hash calculations utilizing the contents of blocks as input. Magerkurth discloses hash calculations utilizing random number(s) as input.  Magerkurth discloses the usage of public/private key pairs in the processing of cryptographic functions such as hash generation. (see Magerkurth col 11, lines 61 - col 12, line 3: as part of compiling (processsing) a block, blockchain management generates a hash value for each transaction included within block; blockchain management then cryptographically combines these hash values in order to generate a hash value for the entire block; hash values combined with hash value of previous block of blockchain to produce a final hash value for the block; final hash value for the block included within a header of block (cryptographic link creating a chain of blocks); col 6, lines 36-43: hash value generated for new block; block contents and a nonce value (random number, an arbitrary number used once) are used as inputs into a cryptographic puzzle that must be solved to validate the new block; col 3, lines 45-56: request from a particular node to become a node for blockchain; generating public key and private key for a particular node, assigning permissions for node; col 7, lines 62-66: management node generates a public key and a private key for node; public key for node stored in a database of public keys accessible by nodes; (mapping: particular encryption key to particular node))  
    And, Mehedy discloses the generation of a hash utilizing a public/private key.  (see Mehedy paragraph [0053], lines 1-8: blockchain peer generates N shares of the encrypted file such that n of them can be used to recover the full file; Shamir's secret sharing algorithm can be used for this purpose; next, blockchain peer hashes each file share with public key of selected storing peer for this file share and generates a hash for the share)

B.  Applicant argues on page 10 of Remarks:    ...   not been shown to teach or suggest any hash that is generated based on the combination of: “the original block content m, a public key H, and an original random number r,” and “wherein the public key H is calculated based on public keys J to hn respectively corresponding to blockchain nodes B/ to Bn,”   ...   . 

    The Examiner respectfully disagrees.  Magerkurth discloses hash calculations utilizing the contents of blocks as input. Magerkurth discloses hash calculations utilizing random number(s) as input.  Magerkurth discloses the usage of public/private key pairs in the processing of cryptographic functions such as hash generation. (see Magerkurth col 11, lines 61 - col 12, line 3: as part of compiling a block, blockchain management node may generate a hash value for each transaction included in block; blockchain management then cryptographically combine these hash values to generate a hash value of for entire block; hash value combined with hash value of previous block of blockchain to produce final hash value for block; final hash value for the block included in a header of block; col 6, lines 36-43: hash value generated for new block; block contents and a nonce value (random number, an arbitrary number used once) are used as inputs into a cryptographic puzzle that must be solved to validate the new block; col 3, lines 45-56: request from a particular node to become a node for blockchain; generating public key and private key for a particular node, assigning permissions for node; col 7, lines 62-66: management node generates a public key and a private key for node; public key for node stored in a database of public keys accessible by nodes; (mapping: particular encryption key to particular node))  
    And, Mehedy discloses the generation of a hash utilizing a public/private key.  (see Mehedy paragraph [0053], lines 1-8: blockchain peer generates N shares of the encrypted file such that n of them can be used to recover the full file; Shamir's secret sharing algorithm can be used for this purpose; next, blockchain peer hashes each file share with public key of selected storing peer for this file share and generates a hash for the share)    Mehedy discloses fragmented public keys utilized to generate hash parameters. 

C.  Applicant argues on page 10 of Remarks:    ...   wherein n is greater than 1, indicating multiple blockchain nodes.

    The Examiner respectfully disagrees.  Magerkurth discloses the generation of a block (data structure comprising content from a sequence of transactions) and the generation utilizing public/private keys of hash values associated with the blocks (data structures). Magerkurth discloses the generation of each block, the generation of associated hash values and linking of each block to the blockchain (i.e. processing steps completed for each block in a sequence of n blocks) as stated above.  
    And, Stollman discloses the processing of multiple blocks for a transaction and processing associated with multiple blockchain nodes. (see Stollman paragraph [0070], lines 1-9: a server processes validated blocks 13, 14 and after completion of the protocol processing, appends blocks 13, 14 to the current blockchain ledger in the chronological order in which the validated blocks 13, 14 are processed; such processing and appending of validated blocks 13, 14 can be simultaneously occurring on multiple blockchain nodes; paragraph [0087], lines 1-10: blocks 130a through 130c, and 150a though 150c are added to parent blockchains 100a and 100b respectively subsequent to capture, those new blocks 130a through 130c and 150a through 150c are appended to new combined “seed” block 221 as blocks 230a through 230c and 250a through 250c; subsequent new blocks that are to be added to either parent blockchain 100a or 100b, are appended to the child blockchain 200 as blocks 710a through 710c; (multiple blocks processed during a transaction operation)) 

D.  Applicant argues on page 10 of Remarks: Claims 2-9, 11-17, and 19-20 are dependent upon currently-amended independent claims 1, 10, or 18, thereby incorporating all the limitations of amended claims 1, 10, or 18.

    Independent claims 10 and 18 have similar limitations as independent claim 1.  Responses to arguments against independent claim 1 also answer arguments against independent claims 10 and 18.   
    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.

E.  Applicant argues on page 11 of Remarks: Claims 3, 6, 11, 14, and 19 depend upon independent claims 1, 10, and 18, respectively.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.  

Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1, 2, 4, 5, 7 - 10, 12, 13, 15 - 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Magerkurth et al. (US Patent No. 10,824,746) in view of Stollman (US PGPUB No. 20180323963). 	

Regarding Claims 1, 10, 18, Magerkurth discloses a computer-implemented method and a computer-implemented system and a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations, comprising:
b)  in response to determining that a consensus on the transaction succeeds, generating a private key X, by the blockchain node Bi, by executing a smart contract based on private keys x1 to xn respectively corresponding to the blockchain nodes B1 to Bn; (see Magerkurth col 8, lines 64-66: consensus mechanism used by nodes in distributed ledger system to decide when it is appropriate to make changes to distributed ledger; col 3, lines 45-56: request from a particular node to become a node for blockchain; generating public key and private key for a particular node, assigning permissions for node; col 7, lines 62-66: management node generates a public key and a private key for node; public key for node stored in a database of public keys accessible by nodes; (mapping: particular encryption key to particular node))    
c)  determining a target random number r’, by the blockchain node Bi, by executing the smart contract based on the original block content m, the target block content m’, the original random number r, and the private key X, wherein a hash value generated using the target block content m', the public key H, and the target random number r’ is the same as the parent hash; (see Magerkurth col 6, lines 64-67: performing actions utilizing the distributed consensus achieved through the blockchain; actions performed when executed by smart contracts) and
d)  updating, by the blockchain node Bi, the original block content m to the target block content m' and the original random number r to the target random number r’. (see Magerkurth col 3, lines 61-65: generating the transaction when the permissions indicate the requesting node is permitted to request the other node to receive access to the data associated with the new smart contract; col 6, lines 65-67: performing actions utilizing the distributed consensus achieved through the blockchain and these actions are executed by the smart contract)    

Furthermore, Magerkurth discloses for a) receiving, by a blockchain node Bi, a transaction to edit original block content m of a block Qi to target block content m’, wherein a parent hash of the block Qi is recorded in a block header of a block Qi+1, wherein the parent hash is generated based on the original block content m, a public key H, and an original random number r, and wherein the public key H is calculated based on public keys h1 to hn respectively corresponding to blockchain nodes B1 to Bn, and i € [1, n] and i is a positive integer (see Magerkurth col 3, lines 57-61: detecting request to provide access to data; receiving request from a requesting node (transaction initiator); determine permissions associated with requesting node; col 8, lines 29-33: request to perform an action on data stored in central ledger, request can be a request to create, read, update, or delete data stored in central ledger (blockchain); col 3, lines 45-56: request from a particular node to become a node for blockchain; generating public key and private key for a particular node, assigning permissions for node; col 6, lines 19-35: each new block cryptographically linked to the previous block in order to form a "blockchain"; hash values combined together utilizing cryptographic techniques to generate a hash value representative of the entire new block, and this hash value is combined with hash value of the previous block to form a hash value included in header of new block, cryptographically linking the new block to the blockchain; value utilized in the header of the new block (Qi+1) is dependent on hash value for each transaction in every prior block (Qi); col 6, lines 36-41: hash value generated for new block and a nonce value (random number, an arbitrary number used once) are used as inputs into a cryptographic puzzle that must be solved to validate the new block; (hash value generated)) and processing of data blocks. (see Magerkurth col 9, lines 50-64: block propagation begins with Node receiving a transaction at a time; when Node confirms that transaction is valid, node adds transaction to a newly generated block; each transaction is added to a pool of transactions until enough transactions exist to add together and create a block; Node transmits newly created block to the network (blockchain); each block generating the blockchain is added to the blockchain (until n blocks are processed); col 6, lines 18-32: each new block is cryptographically linked to previous block in order to form a “blockchain.”; each transaction within a block assigned a hash value (i.e., an output of a cryptographic hash function); these hash values are then combined together utilizing cryptographic techniques to generate a hash value representative of the entire new block, and transactions stored in block; hash value is then combined with hash value of previous block to form a hash value included in header of the new block, thereby cryptographically linking the new block to the blockchain; (each block is generated from the set of processed transactions, block generated and hash processing completed, block linked to the blockchain))   

Magerkurth does not specifically disclose for a) processing one or more data blocks wherein n is a positive integer that is greater than 1. 
However, Stollman discloses wherein for a) processing one or more data blocks wherein n is a positive integer that is greater than 1. (see Stollman paragraph [0070], lines 1-9: a server processes validated blocks 13, 14 and after completion of the protocol processing, appends blocks 13, 14 to the current blockchain ledger in the chronological order in which the validated blocks 13, 14 are processed; such processing and appending of validated blocks 13, 14 can be simultaneously occurring on multiple blockchain nodes; paragraph [0087], lines 1-10: blocks 130a through 130c, and 150a though 150c are added to parent blockchains 100a and 100b respectively subsequent to capture, those new blocks 130a through 130c and 150a through 150c are appended to new combined “seed” block 221 as blocks 230a through 230c and 250a through 250c; subsequent new blocks that are to be added to either parent blockchain 100a or 100b, are appended to the child blockchain 200 as blocks 710a through 710c; (multiple blocks processed during a transaction operation)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Magerkurth for a) processing one or more data blocks wherein n is a positive integer that is greater than 1 as taught by Stollman. One of ordinary skill in the art would have been motivated to employ the teachings of Stollman for the benefits achieved from a system that enables the processing of multiple blocks of blockchain data within transaction processing. (see Stollman paragraphs [0070]; [0087])  

Furthermore for Claim 10, Magerkurth discloses wherein one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations. (see Magerkurth col 4, lines 20-25: one or more program memories coupled to one or more processors of computing device; memories storing instructions to cause one or more processors to implement part or all of the described methods)    

Regarding Claim 2, Magerkurth-Stollman discloses the computer-implemented method according to claim 1, wherein generating the private key X, by the blockchain node Bi, by executing the smart contract based on the private keys x1 to xn respectively corresponding to the blockchain nodes Bi to Bn comprises generating the private key X through secure multi-party computing. (see Magerkurth col 7, line 62 - col 8, line 10: management node generates a public key and a private key for node; public key for node stored in a database of public keys accessible by all nodes; when node sends a message to another node of blockchain, node includes an encrypted digital signature; message signature decrypted to ensure message originated from particular sender)    

Regarding Claims 4, 12, 20, Magerkurth-Stollman discloses the computer-implemented method according to claim 1 and the computer-implemented system according to claim 10 and the non-transitory, computer-readable medium according to claim 18, wherein the smart contract is executed in a trusted execution environment deployed on the blockchain node Bi. (see Magerkurth col 31, lines 35-38: blockchain manager interacts with public keys and permissions to ensure data security and/or restrict unauthorized access to data; col 7, lines 21-26: systems and methods disclosed herein relate to using encryption techniques to control access to data)    

Regarding Claims 5, 13, Magerkurth-Stollman discloses the computer-implemented method according to claim 1 and the computer-implemented system according to claim 10, wherein the smart contract is further used to delete the private key X after determining the target random number r’. (see Magerkurth col 6, lines 36-40: hash value generated for new block and a nonce (arbitrary number, random number) used as inputs into a cryptographic operation to validate new block; col 8, lines 29-33: request to perform an action on data stored in central ledger, request can be a request to create, read, update, or delete data stored in central ledger (blockchain))    

Regarding Claims 7, 15, Magerkurth-Stollman discloses the computer-implemented method according to claim 1 and the computer-implemented system according to claim 10, further comprising:
a)  determining, by the blockchain node Bi, a transaction initiator of the transaction; (see Magerkurth col 3, lines 57-61: detecting request to provide access to data; receiving request from a requesting node (transaction initiator); determine permissions associated with requesting node)     
b)  determining, by the blockchain node Bi, the transaction initiator of the transaction has an editing permission for the block Qi; (see Magerkurth col 11, lines 28-35: only a subset of all nodes within a blockchain are permitted to transmit transaction; each node associated with a set of permissions stored in a database and accessible to blockchain management node; cross-reference sender (transaction initiator) of transaction against permissions database to ensure that particular sender has authority to send transaction) and
c)  in response to determining that the transaction initiator of the transaction has the editing permission for the block Qi, executing the transaction by the blockchain node Bi. (see Magerkurth col 3, lines 61-65: generating the transaction when the permissions indicate the requesting node is permitted to request the other node to receive access to the data associated with the new smart contract; col 6, lines 65-67: performing actions utilizing the distributed consensus achieved through the blockchain and these actions are execute by the smart contract; col 11, lines 28-35: only a subset of all nodes within a blockchain are permitted to transmit transaction; each node associated with a set of permissions stored in a database and accessible to blockchain management node; cross-reference sender of transaction against permissions database to ensure that particular sender has authority to send transaction)    

Regarding Claims 8, 16, Magerkurth-Stollman discloses the computer-implemented method according to claim 1 and the computer-implemented system according to claim 10, further comprising:
a)  determining, by the blockchain node Bi, a public key Hi used for the block Qi in generating the block Qi+1; (see Magerkurth col 3, lines 45-56: request from a particular node to become a node for blockchain; generating public key and private key for a particular node, assigning permissions for node; col 6, lines 19-35: each new block cryptographically linked to the previous block in order to form a "blockchain"; hash values combined together utilizing cryptographic techniques to generate a hash value representative of entire new block, and this hash value is combined with hash value of the previous block to form a hash value included in header of new block, cryptographically linking new block to blockchain; value utilized in header of new block is dependent on hash value for each transaction in every prior block)    
b)  sending, by the blockchain node Bi, the public key hi to other blockchain nodes; (see Magerkurth col 7, lines 62-66: management node generates a public key and a private key for node; public key for node stored in a database of public keys accessible by nodes; (mapping: key to particular node))    
c)  receiving, by the blockchain node Bi, public keys used for the block Qi from the other blockchain nodes to obtain the public keys h1 to hn; and d) generating, by the blockchain node Bi, the parent hash based on the public key H corresponding to the public keys h1 to hn; (see Magerkurth col 4, lines 3-6: database of public keys using indication of a particular node to retrieve public key for a particular node) and
e)  adding, by the blockchain node Bi, the parent hash to the block header of the block Qi+1. (see Magerkurth col 6, lines 19-35: each new block cryptographically linked to the previous block in order to form a "blockchain"; hash values combined together utilizing cryptographic techniques to generate a hash value representative of the entire new block, and this hash value is combined with hash value of the previous block to form a hash value included in header of new block, cryptographically linking the new block to the blockchain; value utilized in the header of the new block is dependent on hash value for each transaction in every prior block)    

Regarding Claims 9, 17, Magerkurth-Stollman discloses the computer-implemented method according to claim 1 and the computer-implemented system according to claim 10, wherein the blockchain node Bi uses: a same public-private key pair for a plurality of blocks; or different public-private key pairs for at least two blocks, and the computer-implemented method further comprises: recording, by the blockchain node Bi, a mapping relationship between each block and a correspondingly used public-private key pair, wherein the mapping relationship is used in editing the original block content m of the block Qi. (see Magerkurth col 4, lines 3-6: database of public keys using indication of a particular node to retrieve the public key for a particular node; col 16, lines 21-25: blockchain management node is interconnected with a public key database for a plurality of smart contracts and/or nodes (blockchain nodes); col 3, lines 45-56: request from a particular node to become a node for blockchain; generating public key and private key for a particular node, assigning permissions for node; (selected: different public-private key pairs); col 7, lines 62-66: management node generates a public key and a private key for node; public key for node stored in a database of public keys accessible by nodes; (mapping: particular encryption key to particular node)) 

Claim Rejections - 35 USC § 103  

6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 3, 6, 11, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Magerkurth in view of Stollman and further in view of Mehedy et al. (US PGPUB No. 20190342084).     

Regarding Claims 3, 11, 19, Magerkurth-Stollman discloses the computer-implemented method according to claim 2 and the computer-implemented system according to claim 10 and the non-transitory, computer-readable medium according to claim 18, wherein generating the private key X through secure multi-party computing.  
Magerkurth-Stollman does not specifically disclose for a) obtaining intermediate fragments, and for b) utilizing a shared secret, and for c) obtaining the key by recovering intermediate fragments. 
However, Mehedy discloses:
a)  obtaining intermediate fragments x1’ to xn’, wherein an intermediate fragment xi’ is obtained by the blockchain node Bi via recovering private key fragments x1_i to xn_i using a secret sharing algorithm, wherein the private key fragments x1_i to xn_i are obtained by the blockchain node Bi via fragmenting a private key xi using the secret sharing algorithm, and b) wherein xi_1 is shared by the blockchain node Bi with a blockchain node Bj, and j€[1, i-1]U [i+1, n] and j is a positive integer; and c) obtaining the private key X by recovering the intermediate fragments x1’ to xn’ using the secret sharing algorithm. (see Mehedy paragraph [0025], lines 1-19: blockchain node generates an encryption key and fragments the encryption key into a plurality of key fragments; key fragments encrypted using a public key of a different node and stored on blockchain ledger; encryption key fragmented using a shared secret that fragments the encryption key into N fragments, where only n of the fragments are needed in order to reconstruct (recover) the entire key) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Magerkurth-Stollman for a) obtaining intermediate fragments, and for b) utilizing a shared secret, and for c) obtaining the key by recovering intermediate fragments as taught by Mehedy.  One of ordinary skill in the art would have been motivated to employ the teachings of Mehedy for the benefits achieved from a system that enables efficient management of encryption mechanisms by enabling encryption key (utilized for decryption) to be reconstructed at a later time even when one or more of the nodes is not available. (see Mehedy paragraph [0025] lines 1-19)     

Regarding Claims 6, 14, Magerkurth-Stollman discloses the computer-implemented method according to claim 1 and the computer-implemented system according to claim 10, including public key and private key wherein when the hash value is calculated by using a formula g˄a*H˄b, wherein: g is a predetermined generator; and a=m and b=r, or a=m' and b=r'.  (see Magerkurth col 6, lines 19-35: each new block cryptographically linked to the previous block in order to form a "blockchain"; hash values combined together utilizing cryptographic techniques to generate a hash value representative of the entire new block, and this hash value is combined with hash value of the previous block to form a hash value included in header of new block, cryptographically linking the new block to the blockchain; value utilized in the header of the new block is dependent on hash value for each transaction in every prior block)

Magerkurth-Stollman does not specifically disclose public key is a product of public keys h1 to hn, and wherein the private key X is a sum of private keys x1 to xn.
However, Mehedy discloses wherein the public key H is a product of the public keys h1 to hn, and wherein the private key X is a sum of the private keys x1 to xn, and hi=g˄xi. (see Mehedy paragraph [0025], lines 1-19: blockchain node generates an encryption key and fragments the encryption key into a plurality of key fragments; key fragments encrypted using a public key of a different node and stored on blockchain ledger; encryption key fragmented using a shared secret that fragments the encryption key into N fragments, where only n of the fragments are needed in order to reconstruct (recover) the entire key)     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Magerkurth-Stollman for public key is a product of public keys h1 to hn, and wherein the private key X is a sum of private keys x1 to xn as taught by Mehedy.  One of ordinary skill in the art would have been motivated to employ the teachings of Mehedy for the benefits achieved from a system that enables efficient management of encryption mechanism by enabling encryption key (utilized for decryption) to be reconstructed at a later time even when one or more of the nodes is not available. (see Mehedy paragraph [0025] lines 1-19)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032. The examiner can normally be reached Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CJ/
March 14, 2022

                                                                                                                                                                                             
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436